Case 1:19-cv-06908-AJN Document9 Filed 11/15/19 Page 1 of 1

THE WEITZ LAW FIRM, P.A.

 

 

a
Lowy
kl ae
ore wan

|

Hop
\

NO 2 o 019.

 

 

ne ember 1 15, 2019 .
VIA CM/ECF
Honorable Judge Alison J. Nathan
United States District Court
Southern District of New York

40 Foley Square, Courtroom 906
New York, NY 10007-1312

Re:
Case 1:19-cv-06908-AJN

Dear Judge Nathan:

Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160

 

The Initial Pretrial Conference in this
matter is hereby RESCHEDULED to
December 20, 2019 at 3:15 p.m.

 

 

 

Velasquez v. 44 Water Street, Inc., d/b/a Da Vinci Pizzeria, et al.

The undersigned represents the Plaintiff in the above-captioned case matter.

This is an action pursuant to the ADA, as well as similar state and local statutes. The Initial
Pretrial Conference in this matter is currently scheduled for November 21, 2019 at 3:15 p.m., in
Your Honor's Courtroom. To date, none of the Defendants have yet appeared and/or answered
in this matter. Though they summons were sent out to be served in August, we have not heard
back from our process server as to confirmation of such and copies of the Affidavits. (See
Attached Exhibit). We have left messages and believe this predicament will be solved. As such,
in order to afford additional time for the Defendants to formally appear and engage in

productive subsequent settlement discussions,

the undersigned hereby respectfully requests a

30-day adjournment of next week’s Conference to a date in mid- December, or any other
date most convenient to this Honorable Court. Thank you for your consideration of this first
adjournment request.

Sincerely,

By:_/S/B. Bradley Weitz

 

B. Bradley Weitz, Esq. (BW9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff

Bank of America Building

18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877

Email: bbw@weitzfirm.com

 
